DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reason for Allowance

Claims 21-40, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s claimed invention submitted 05/16/2022 and a thorough search the closest prior arts BUSHNELL et al. (US 2017/0082509 A1), in view of HWANG et al. (US 2018/0095582 A1), and in further view of Iuchi et al. (US 20170285799 A1), and in further view of Buuck et al. (Patent No.: US 9,285,905 B1), and in further view of Takeuchi et al. (US 2005/0168109 A1), and in further view of Geaghan (US 2016/0253019 A1), and in further view of Pance et al. (US 20170147087 A1), and in further view of Takeda et al. (US 2013/0215080 A1), and in further view of Wu et al. (US 2014/0118419 A1), and in further view of Bernstein et al. (US 2014/0009441 A1), and in further view of Aliane et al. (US 2015/0049330 A1), and in further view of Takeuchi et al. (US 2005/0168109 A1), and in further view of Koizumi et al. (US 2006/0202170 A1), and in further view of CASTILLO et al. (US 2013/0009905 A1), and in further view of Ando (US 2014/0152618 A1), and in further view of Zhang et al. (US 20170090655 A1), and in further view of Bushnell et al. (US 20200097086 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 21, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
comprising: an input electrode embedded at least partially within the ceramic material of the wall and extending below the interior surface of the wall, as claimed in claim 21. 

With regards to independent claim 29, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
comprising: the first electrode at least partially embedded into the ceramic wall below an interior surface of the ceramic wall; the second electrode at least partially embedded into the ceramic wall below the interior surface of the ceramic wall, as claimed in claim 29. 

With regards to independent claim 36, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
comprising: a piezoelectric element fused to the ceramic material and embedded at least partially within the wall and extending below an interior surface of the wall, as claimed in claim 36. 

The dependent claim 22-28, 30-35, and 37-40, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628